--------------------------------------------------------------------------------

Exhibit 10.20
 
DIRECTOR INDEMNIFICATION AGREEMENT
 
This Director Indemnification Agreement, dated as of January 15, 2013 (this
“Agreement”), is made by and between Prosper Marketplace, Inc., a Delaware
corporation (the “Company”), and Pat Grady (“Indemnitee”).
 
RECITALS:
 
A.            Section 141 of the Delaware General Corporation Law provides that
the business and affairs of a corporation shall be managed by or under the
direction of its board of directors.
 
B.            Indemnitee has certain rights to indemnification and/or insurance
provided by entities that are part of the Sequoia Capital family of investment
funds, general partner entities, and related entities (each, a “Sequoia Entity”
and collectively, “Sequoia”) which Indemnitee and Sequoia intend to be secondary
to the primary obligation of the Company to indemnify Indemnitee as provided
herein.
 
C.            Indemnitee’s willingness to serve as a director of the Company is
predicated, in substantial part, upon the Company’s willingness to indemnify
him/her in accordance with the principles reflected above, to the fullest extent
permitted by the laws of the state of Delaware, and upon the other undertakings
set forth in this Agreement.
 
D.            Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee’s continued service as a director of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Company’s Board of Directors
(the “Board”) or any change-in-control or business combination transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancement of Expenses (as defined in Section
1(d)) to Indemnitee and Sequoia as set forth in this Agreement and for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies.
 
E.             In light of the considerations referred to in the preceding
recitals, it is the Company’s intention and desire that the provisions of this
Agreement be construed liberally, subject to their express terms, to maximize
the protections to be provided to Indemnitee and Sequoia hereunder.
 
AGREEMENT:
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.             Certain Definitions.  In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:
 
(a)            “Change in Control” means the occurrence after the date of this
Agreement of any of the following events:
 
 (i)             the consummation of a reorganization, merger or consolidation,
or sale, exclusive license or other disposition of all or substantially all of
the assets of the Company or the acquisition of stock or assets of another
corporation, or other transaction (each, a “Business Combination”), unless, in
each case, immediately following such Business Combination the beneficial owners
of Voting Stock of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Combination; or
 
 (ii)            approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
 
(b)            “Claim” means (i) any threatened, asserted, pending or completed
claim, demand, action, suit or proceeding, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; and (ii) any inquiry or investigation, whether
made, instituted or conducted by the Company or any other party, including
without limitation any federal, state or other governmental entity, that
Indemnitee determines might lead to the institution of any such claim, demand,
action, suit or proceeding.
 

--------------------------------------------------------------------------------

(c)            “Disinterested Director” means a director of the Company who is
not and was not a party to the Claim in respect of which indemnification is
sought by Indemnitee.
 
(d)            “Expenses” means attorneys’ and experts’ fees and expenses and
all other costs and expenses paid or payable in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to investigate, defend, be a witness in or participate in (including
on appeal), any Claim.
 
(e)            “Incumbent Directors” means the individuals who, as of the date
hereof, are Directors of the Company and any individual becoming a Director
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination).
 
(f)            “Indemnifiable Claim” means any Claim based upon, arising out of
or resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee, stockholder,
creditor, controlling person, agent or fiduciary of the Company or as a
director, officer, employee, stockholder, creditor, member, manager, controlling
person, trustee, agent or fiduciary of any other corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
whether or not for profit, as to which Indemnitee is or was serving at the
request of the Company as a director, officer, employee, stockholder, creditor,
member, manager, controlling person, trustee, agent or fiduciary, (ii) any
actual, alleged or suspected act or failure to act by Indemnitee in respect of
any business, transaction, communication, filing, disclosure or other activity
of the Company or any other entity or enterprise referred to in clause (i) of
this sentence, or (iii) Indemnitee’s status as a current or former director,
officer, employee, stockholder, creditor, controlling person, agent or fiduciary
of the Company or as a current or former director, officer, employee,
stockholder, creditor, member, manager, controlling person, trustee, agent or
fiduciary of the Company or any other entity or enterprise referred to in clause
(i) of this sentence or any actual, alleged or suspected act or failure to act
by Indemnitee in connection with any obligation or restriction imposed upon
Indemnitee by reason of such status.
 
(g)            “Indemnifiable Losses” means any and all Losses relating to,
arising out of or resulting from any Indemnifiable Claim.
 
(h)            “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent:  (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Indemnifiable Claim giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.
 
(i)             “Losses” means any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties (whether civil, criminal or other) and
amounts paid in settlement, including without limitation all interest,
assessments and other charges paid or payable in connection with or in respect
of any of the foregoing.
 
(j)             “Voting Stock” means securities entitled to vote generally in
the election of directors (or similar governing bodies).
 
2.             Indemnification Obligation.
 
(a)            Subject to Section 7, the Company shall indemnify, defend and
hold harmless Indemnitee, to the fullest extent permitted by the laws of the
State of Delaware in effect on the date hereof or as such laws may from time to
time hereafter be amended to increase the scope of such permitted
indemnification, against any and all Indemnifiable Claims and Indemnifiable
Losses; provided, however, that, except as provided in Sections 5 and 20,
Indemnitee shall not be entitled to indemnification pursuant to this Agreement
in connection with any Claim initiated by Indemnitee against the Company or any
director or officer of the Company unless the Company has joined in or consented
to the initiation of such Claim.
2

--------------------------------------------------------------------------------


(b)            If any Sequoia Entity (and/or any of its respective directors,
officers, general partners, limited partners, members, managers, controlling
persons, employees, agents and fiduciaries (each, a “Sequoia Affiliate”)) is, or
is threatened to be made, a party to or a participant in any Indemnifiable
Claim, then such Sequoia Entity or Sequoia Affiliate will be entitled to
indemnification hereunder for any and all Indemnifiable Losses to the same
extent as Indemnitee, and the terms of this Agreement as they relate to
procedures for indemnification of Indemnitee and advancement of Expenses shall
apply to any such indemnification of such Sequoia Entity or Sequoia Affiliate. 
The Company and Indemnitee agree that Sequoia and the Sequoia Affiliates are
express third party beneficiaries of the terms of this Section 2(b).
 
3.             Advancement of Expenses.  Indemnitee shall have the right to
advancement by the Company prior to the final disposition of any Indemnifiable
Claim of any and all Expenses relating to any Indemnifiable Claim paid or
incurred by Indemnitee or which Indemnitee determines are reasonably likely to
be paid or incurred by Indemnitee.  Indemnitee’s right to such advancement is
not subject to the satisfaction of any standard of conduct.  Without limiting
the generality or effect of the foregoing, within five business days after any
request by Indemnitee, the Company shall, in accordance with such request, (a)
pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an
amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for such
Expenses; provided that Indemnitee shall repay, without interest, any amounts
actually advanced to Indemnitee that, at the final disposition of the
Indemnifiable Claim to which the advance related, were in excess of amounts paid
or payable by Indemnitee in respect of Expenses relating to from such
Indemnifiable Claim.  In connection with any such payment, advancement or
reimbursement, Indemnitee shall execute and deliver to the Company an
undertaking, which need not be secured and shall be accepted without reference
to Indemnitee’s ability to repay the Expenses, by or on behalf of the
Indemnitee, to repay any Expenses to the extent that amounts paid, advanced or
reimbursed by the Company following the final disposition of such Indemnifiable
Claim shall have been determined, pursuant to Section 7, not to be entitled to
indemnification hereunder.
 
4.              Indemnification for Additional Expenses.  The Company shall also
indemnify against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
Expenses paid or incurred by Indemnitee or which Indemnitee determines he or she
is reasonably likely to pay or incur in connection with any Claim by Indemnitee
for (a) indemnification or reimbursement or advance payment of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims, and/or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless in each case
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, reimbursement, advance or insurance recovery, as the case may
be; provided, however, that Indemnitee shall return, without interest, any such
advance of Expenses (or portion thereof) which remains unspent at the final
disposition of the Claim to which the advance related.
 
5.              Partial Indemnity.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Indemnifiable Loss but not for all of the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.
 
6.            Procedure for Notification.  To obtain indemnification under this
Agreement in respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee
shall submit to the Company a written request therefor, including a brief
description (based upon information then available to Indemnitee) of such
Indemnifiable Claim or Indemnifiable Loss.  If, at the time of the receipt of
such request, the Company has directors’ and officers’ liability insurance in
effect under which coverage for such Indemnifiable Claim or Indemnifiable Loss
is potentially available, the Company shall give prompt written notice of such
Indemnifiable Claim or Indemnifiable Loss to the applicable insurers in
accordance with the procedures set forth in the applicable policies.  The
Company shall provide to Indemnitee a copy of such notice delivered to the
applicable insurers, and copies of all subsequent correspondence between the
Company and such insurers regarding the Indemnifiable Claim or Indemnifiable
Loss, in each case substantially concurrently with the delivery or receipt
thereof by the Company.  The failure by Indemnitee to timely notify the Company
of any Indemnifiable Claim or Indemnifiable Loss shall not relieve the Company
from any liability hereunder unless, and only to the extent that, the Company
did not otherwise learn of such Indemnifiable Claim or Indemnifiable Loss and
such failure results in forfeiture by the Company of substantial defenses,
rights or insurance coverage.
 
7.            Determination of Right to Indemnification.
 
(a)            To the extent that Indemnitee shall have been successful on the
merits or otherwise in defense of any Indemnifiable Claim or any portion thereof
or in defense of any issue or matter therein, including without limitation
dismissal without prejudice, Indemnitee shall be indemnified against all
Indemnifiable Losses relating to such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination (as defined in Section 7(b))
shall be required.
3

--------------------------------------------------------------------------------


(b)            To the extent that the provisions of Section 7(a) are
inapplicable to an Indemnifiable Claim that shall have been finally disposed of,
any determination of whether Indemnitee has satisfied any applicable standard of
conduct under Delaware law that is a legally required condition to
indemnification of Indemnitee hereunder against Indemnifiable Losses relating to
such Indemnifiable Claim (a “Standard of Conduct Determination”) shall be made
as follows:  (i) unless a Change of Control has occurred, (A) by a majority vote
of the Disinterested Directors, even if less than a quorum of the Board or (B)
if there are no such Disinterested Directors, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and (ii) if a Change in Control has occurred, by Independent Counsel
in a written opinion addressed to the Board, a copy of which shall be delivered
to Indemnitee.  The Company shall indemnify and hold harmless Indemnitee against
and, if requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request, any and all costs and
expenses (including attorneys’ and experts’ fees and expenses) incurred by
Indemnitee in cooperating with the person or persons making such Standard of
Conduct Determination.
 
(c)            The Company shall use its reasonable best efforts to cause any
Standard of Conduct Determination required under Section 7(b) to be made as
promptly as practicable.  If the person or persons determined under Section 7 to
make the Standard of Conduct Determination shall not have made a determination
within 30 days after the later of (A) receipt by the Company of written notice
from Indemnitee advising the Company of the final disposition of the applicable
Indemnifiable Claim (the date of such receipt being the “Notification Date”) and
(B) the selection of an Independent Counsel, if such determination is to be made
by Independent Counsel, then Indemnitee shall be deemed to have satisfied the
applicable standard of conduct; provided that such 30-day period may be extended
for a reasonable time, not to exceed an additional 30 days, if the person or
persons making such determination in good faith requires such additional time to
obtain or evaluate information relating thereto.
 
(d)            If (i) Indemnitee shall be entitled to indemnification pursuant
to Section 7(a), (ii) no determination of whether Indemnitee has satisfied any
applicable standard of conduct under Delaware law is a legally required
condition to indemnification of Indemnitee hereunder against any Indemnifiable
Losses, or (iii) Indemnitee has been determined or deemed pursuant to Section
7(b) or (c) to have satisfied any applicable standard of conduct under Delaware
law which is a legally required condition to indemnification of Indemnitee, then
the Company shall pay to Indemnitee, within five business days after the later
of (x) the Notification Date regarding the Indemnifiable Claim giving rise to
the Indemnifiable Losses and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Indemnifiable Losses.
 
(e)            If a Standard of Conduct Determination is to be made by
Independent Counsel pursuant to Section 7(b)(i), the Independent Counsel shall
be selected by the Board of Directors, and the Company shall give written notice
to Indemnitee advising him or her of the identity of the Independent Counsel so
selected.  If a Standard of Conduct Determination is to be made by Independent
Counsel pursuant to Section 7(b)(ii), the Independent Counsel shall be selected
by Indemnitee, and Indemnitee shall give written notice to the Company advising
it of the identity of the Independent Counsel so selected.  In either case,
Indemnitee or the Company, as applicable, may, within five business days after
receiving written notice of selection from the other, deliver to the other a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(h), and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel.  If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit and
(ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences and
clause (i) of this sentence shall apply to such subsequent selection and
notice.  If applicable, the provisions of clause (ii) of the immediately
preceding sentence shall apply to successive alternative selections.  If no
Independent Counsel that is permitted under the foregoing provisions of this
Section 7(e) to make the Standard of Conduct Determination shall have been
selected within 30 days after the Company gives its initial notice pursuant to
the first sentence of this Section 7(e) or Indemnitee gives its initial notice
pursuant to the second sentence of this Section 7(e), as the case may be, either
the Company or Indemnitee may petition the Court of Chancery of the State of
Delaware for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person or firm with
respect to whom all objections are so resolved or the person or firm so
appointed will act as Independent Counsel.  In all events, the Company shall pay
all of the reasonable fees and expenses of the Independent Counsel incurred in
connection with the Independent Counsel’s determination pursuant to Section
7(b).
4

--------------------------------------------------------------------------------

8.              Presumption of Entitlement.  In making any Standard of Conduct
Determination, the person or persons making such determination shall presume
that Indemnitee has satisfied the applicable standard of conduct, and the
Company may overcome such presumption only by its adducing clear and convincing
evidence to the contrary.  Any Standard of Conduct Determination that is adverse
to Indemnitee may be challenged by the Indemnitee in the Court of Chancery of
the State of Delaware.  No determination by the Company (including by its
directors or any Independent Counsel) that Indemnitee has not satisfied any
applicable standard of conduct shall be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.
 
9.              No Other Presumption.  For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that Indemnitee did not meet any
applicable standard of conduct or that indemnification hereunder is otherwise
not permitted.
 
10.          Non‑Exclusivity.  The rights of Indemnitee hereunder will be in
addition to any other rights Indemnitee may have under the Constituent
Documents, or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder.  The Company will not adopt any amendment to any
of the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.  Without limitation of the foregoing, the Company hereby
acknowledges that Indemnitee has certain rights to indemnification, advancement
of expenses and/or insurance provided by Sequoia.  The Company hereby agrees
that it (i) is, relative to Sequoia, the indemnitor of first resort (i.e., its
obligations to Indemnitee under this Agreement are primary and any duplicative,
overlapping or corresponding obligations of Sequoia are secondary), (ii) shall
be required to make all advances and other payments under this Agreement, and
shall be fully liable therefor, without regard to any rights Indemnitee may have
against Sequoia, and (iii) irrevocably waives, relinquishes and releases Sequoia
from any and all claims against Sequoia for contribution, subrogation or any
other recovery of any kind in respect thereof.  The Company further agrees that
no advancement or payment by Sequoia on behalf of Indemnitee with respect to any
claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and Sequoia shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company.  The Company and Indemnitee agree
that Sequoia is an express third party beneficiary of the terms of this Section
10.
 
11.          Liability Insurance and Funding.  For the duration of Indemnitee’s
service as a director and/or officer of the Company, and thereafter for so long
as Indemnitee shall be subject to any pending or possible Indemnifiable Claim,
the Company shall use commercially reasonable efforts (taking into account the
scope and amount of coverage available relative to the cost thereof) to cause to
be maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance.  The Company
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials, and shall provide Indemnitee with a reasonable opportunity to
review and comment on the same.  Without limiting the generality or effect of
the two immediately preceding sentences, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i) without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (ii) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent shall not be unreasonably withheld or delayed).  In
all policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy.  The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including without limitation a
letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance expenses pursuant to this
Agreement.
5

--------------------------------------------------------------------------------

12.          Subrogation.  Except as provided in Section 10, in the event of
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the related rights of recovery of Indemnitee against
other persons or entities (other than Indemnitee’s successors), including any
entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(f).  Indemnitee shall execute all papers
reasonably required to evidence such rights (all of Indemnitee’s reasonable
Expenses, including attorneys’ fees and charges, related thereto to be
reimbursed by or, at the option of Indemnitee, advanced by the Company).
 
13.          No Duplication of Payments.  Except as provided in Section 10, the
Company shall not be liable under this Agreement to make any payment to
Indemnitee in respect of any Indemnifiable Losses to the extent Indemnitee has
otherwise actually received payment (net of Expenses incurred in connection
therewith) under any insurance policy, the Constituent Documents and Other
Indemnity Provisions or otherwise.
 
14.          Defense of Claims.  The Company shall be entitled to participate in
the defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to the Indemnitee; provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company
and Indemnitee and that there may be one or more legal defenses available to
Indemnitee that are different from or in addition to those available to the
Company, or (c) any such representation by such counsel would be precluded under
the applicable standards of professional conduct then prevailing, then
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular
Indemnifiable Claim) at the Company’s expense.  The Company shall not be liable
to Indemnitee under this Agreement for any amounts paid in settlement of any
threatened or pending Indemnifiable Claim effected without the Company’s prior
written consent.  The Company shall not, without the prior written consent of
the Indemnitee, effect any settlement of any threatened or pending Indemnifiable
Claim which the Indemnitee is or could have been a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of the Indemnitee from all liability on any claims that are the subject
matter of such Indemnifiable Claim.  Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement; provided that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.
 
15.          Successors and Binding Agreement.
 
(a)            The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to Indemnitee and his or her counsel,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Company would be required to perform if no such
succession had taken place.  This Agreement shall be binding upon and inure to
the benefit of the Company and any successor to the Company, including without
limitation any person acquiring directly or indirectly all or substantially all
of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor will thereafter
be deemed the “Company” for purposes of this Agreement), but shall not otherwise
be assignable or delegatable by the Company.
 
(b)            This Agreement shall inure to the benefit of and be enforceable
by the Indemnitee’s personal or legal representatives, executors,
administrators, heirs, distributees, legatees and other successors.
 
(c)            This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 15(a) and 15(b).  Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by the Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 15(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.
6

--------------------------------------------------------------------------------

16.           Notices.  For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid or one business day after having been sent
for next‑day delivery by a nationally recognized overnight courier service,
addressed to the Company (to the attention of the Secretary of the Company) and
to Indemnitee at the addresses shown on the signature page hereto, or to such
other address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address will be effective
only upon receipt.
 
17.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.  The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the Chancery Court of
the State of Delaware.
 
18.          Validity.  If any provision of this Agreement or the application of
any provision hereof to any person or circumstance is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstance shall not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent, and only to the extent, necessary to
make it enforceable, valid or legal.  Further, the invalidity or
unenforceability of any provision hereof as to either Indemnitee or any Sequoia
Entity shall in no way affect the validity or enforceability of any provision
hereof as to the other.  In the event that any court or other adjudicative body
shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by this Section 18, the
parties shall take all such action as may be necessary or appropriate to replace
the provision so held to be invalid, unenforceable or otherwise illegal with one
or more alternative provisions that effectuate the purpose and intent of the
original provisions of this Agreement as fully as possible without being
invalid, unenforceable or otherwise illegal.
 
19.          Miscellaneous.  No provision of this Agreement may be waived,
modified or discharged unless such waiver, modification or discharge is agreed
to in writing signed by Indemnitee and the Company, provided that neither
Section 2(b) nor Section 10 may be waived, modified or discharged unless such
waiver, modification or discharge is agreed to in writing signed by Sequoia
Capital Operations, LLC.  No waiver by either party hereto at any time of any
breach by the other party hereto or compliance with any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this Agreement.  References to
Sections are to references to Sections of this Agreement.
 
20.          Legal Fees and Expenses.  It is the intent of the Company that
Indemnitee not be required to incur legal fees and or other Expenses associated
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement by litigation or otherwise because the cost and expense thereof
would substantially detract from the benefits intended to be extended to
Indemnitee hereunder.  Accordingly, without limiting the generality or effect of
any other provision hereof, if it should appear to Indemnitee that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, the
Company irrevocably authorizes the Indemnitee from time to time to retain
counsel of Indemnitee’s choice, at the expense of the Company as hereafter
provided, to advise and represent Indemnitee in connection with any such
interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction.  Notwithstanding any existing
or prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to Indemnitee’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and
Indemnitee agree that a confidential relationship shall exist between Indemnitee
and such counsel.  Without respect to whether Indemnitee prevails, in whole or
in part, in connection with any of the foregoing, the Company will pay and be
solely financially responsible for any and all attorneys’ and related fees and
expenses incurred by Indemnitee in connection with any of the foregoing.
7

--------------------------------------------------------------------------------

21.          Certain Interpretive Matters.  No provision of this Agreement shall
be interpreted in favor of, or against, either of the parties hereto by reason
of the extent to which any such party or its counsel participated in the
drafting thereof or by reason of the extent to which any such provision is
inconsistent with any prior draft hereof or thereof.
 
22.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together shall constitute one and the same agreement.
 
(Signature Page Follows)
8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.


 
PROSPER MARKETPLACE, INC.
 
 
 
 
 
 
By:
/s/ Sachin Adarkar
 
 
 
(Signature)
 
 
 
 
 
 
 
Sachin Adarkar
 
 
 
(Printed Name)
 
 
 
 
 
 
 
Secretary
 
 
 
(Title)
 
 
 
 
 
 
Address for Notice:
 
 
111 Sutter
 
 
22nd Floor
 
 
San Francisco, CA 94104
 
 
 
 
 
 
 
Pat Grady
 
 
 
(Signature of Director)
 
 
 
 
 
 
 
Pat Grady
 
 
 
(Printed Name of Director)
 
 
 
 
 
 
Address for Notice:
 
 
c/o Sequoia Capital Operations, LLC
 
 
3000 Sand Hill Road 4-250
 
 
Menlo Park, CA 94025
 

 
9

--------------------------------------------------------------------------------